NONPRECEDENTIALȱDISPOSITION
                          Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                  ȱFed.ȱR.ȱApp.ȱP.ȱ32.1




              United States Court of Appeals
                                  ForȱtheȱSeventhȱCircuit
                                  Chicago,ȱIllinoisȱ60604

                                SubmittedȱFebruaryȱ10,ȱ2010
                                 DecidedȱFebruaryȱ11,ȱ2010

                                           Before

                            RICHARDȱA.ȱPOSNER,ȱCircuitȱJudge

                            JOHNȱDANIELȱTINDER,ȱCircuitȱJudge

                            DAVIDȱF.ȱHAMILTON,ȱCircuitȱJudge

No.ȱ09Ȭ2301

UNITEDȱSTATESȱOFȱAMERICA,                           AppealȱfromȱtheȱUnitedȱStatesȱDistrict
     PlaintiffȬAppellee,                            CourtȱforȱtheȱSouthernȱDistrictȱofȱIllinois.

       v.                                           No.ȱ07Ȭ30182Ȭ01ȬWDS

MIGUELȱMARISCAL,ȱJR.,                               WilliamȱD.ȱStiehl,ȱ
     DefendantȬAppellant.                           Judge.

                                         OȱRȱDȱEȱR

        MiguelȱMariscalȱpleadedȱguiltyȱtoȱconspiracyȱtoȱdistributeȱcocaineȱandȱmarijuana,
conspiracyȱtoȱpossessȱcocaineȱandȱmarijuanaȱwithȱtheȱintentȱtoȱdistribute,ȱandȱpossessionȱof
cocaineȱwithȱtheȱintentȱtoȱdistribute.ȱȱSeeȱ21ȱU.S.C.ȱ§§ȱ846,ȱ841(a)(1).ȱȱHeȱwasȱsentencedȱto
240ȱmonths’ȱimprisonment.ȱȱMariscalȱappeals,ȱbutȱhisȱappointedȱcounselȱseeksȱtoȱwithdraw
pursuantȱtoȱAndersȱv.ȱCalifornia,ȱ386ȱU.S.ȱ738ȱ(1967),ȱbecauseȱsheȱcannotȱidentifyȱany
nonfrivolousȱissuesȱtoȱraiseȱonȱMariscal’sȱbehalf.ȱȱWeȱconfineȱourȱreviewȱtoȱtheȱpotential
issuesȱidentifiedȱinȱcounsel’sȱfaciallyȱadequateȱbriefȱandȱMariscal’sȱresponseȱunderȱCircuit
Ruleȱ51(b).ȱȱSeeȱUnitedȱStatesȱv.ȱSchuh,ȱ289ȱF.3dȱ968,ȱ973–74ȱ(7thȱCir.ȱ2002).ȱȱWeȱgrant
counsel’sȱmotionȱtoȱwithdrawȱandȱdismissȱMariscal’sȱappeal.

       Mariscal’sȱpleaȱagreementȱcontainedȱaȱwaiverȱprecludingȱhimȱfromȱappealingȱor
challengingȱhisȱconvictionȱorȱsentenceȱunderȱanyȱprovisionȱofȱfederalȱlawȱunlessȱheȱwas
No.ȱ09Ȭ2301                                                                                  Pageȱ2

sentencedȱtoȱaȱtermȱofȱimprisonmentȱaboveȱhisȱguidelinesȱrange.ȱȱItȱalsoȱcontainedȱan
estimateȱofȱMariscal’sȱoffenseȱlevelȱandȱcriminalȬhistoryȱcategoryȱunderȱtheȱsentencing
guidelines.ȱȱButȱbothȱMariscalȱandȱtheȱgovernmentȱwereȱsurprisedȱbyȱtheȱpresentence
investigationȱreport,ȱwhichȱcalculatedȱanȱoffenseȱlevelȱandȱcriminalȬhistoryȱcategoryȱgreater
thanȱeitherȱpartyȱhadȱanticipated.ȱȱMariscalȱthoughtȱhisȱlawyerȱhadȱmisledȱhimȱandȱmoved
toȱwithdrawȱtheȱplea.ȱȱTheȱdistrictȱcourtȱappointedȱaȱnewȱlawyer,ȱandȱafterȱconsultingȱwith
him,ȱMariscalȱchangedȱhisȱmindȱandȱwithdrewȱhisȱmotion.ȱȱTheȱdistrictȱcourtȱadoptedȱthe
presentenceȱinvestigationȱreport’sȱcalculations,ȱgrantedȱtheȱgovernment’sȱmotionȱforȱa
belowȬguidelinesȱsentenceȱinȱrecognitionȱofȱtheȱsubstantialȱassistanceȱMariscalȱhad
provided,ȱandȱsentencedȱMariscalȱtoȱ240ȱmonths’ȱimprisonment.

        Mariscalȱadvisedȱcounselȱthatȱheȱhasȱchangedȱhisȱmindȱagainȱandȱnowȱwishesȱto
withdrawȱhisȱplea,ȱsoȱcounselȱproperlyȱconsidersȱchallengingȱwhetherȱtheȱpleaȱwas
knowingȱandȱvoluntary.ȱȱWeȱagreeȱwithȱcounselȱthatȱtheȱonlyȱpossibleȱerrorȱtheȱdistrict
courtȱcommittedȱduringȱtheȱchangeȬofȬpleaȱcolloquyȱwasȱneglectingȱtoȱinformȱMariscalȱof
hisȱrightȱtoȱpersistȱinȱhisȱpleaȱofȱnotȱguilty.ȱȱSeeȱFED.ȱR.ȱCRIM.ȱP.ȱ11(b)(1)(B).ȱȱButȱtheȱerrorȱis
harmlessȱbecause,ȱhavingȱpreviouslyȱmovedȱtoȱwithdrawȱhisȱguiltyȱplea,ȱMariscalȱalready
knewȱtheȱinformationȱtheȱdistrictȱcourtȱomitted.ȱȱSeeȱUnitedȱStatesȱv.ȱDriver,ȱ242ȱF.3dȱ767,ȱ769
(7thȱCir.ȱ2001).ȱȱMariscal’sȱpleaȱagreementȱalsoȱadvisedȱhimȱofȱthisȱright.

         CounselȱnextȱconsidersȱchallengingȱMariscal’sȱsentence.ȱȱButȱasȱcounselȱproperly
observes,ȱMariscal’sȱappealȱwaiverȱforeclosesȱanyȱchallengeȱtoȱhisȱsentenceȱexceptȱaȱclaim
thatȱitȱexceededȱtheȱstatutoryȱmaximum,ȱthatȱtheȱdistrictȱcourtȱreliedȱonȱanȱunconstitutional
factor,ȱorȱthatȱtheȱappealȱwaiverȱitselfȱwasȱtheȱproductȱofȱineffectiveȱassistance.ȱȱSeeȱUnited
Statesȱv.ȱLockwood,ȱ416ȱF.3dȱ604,ȱ608ȱ(7thȱCir.ȱ2005);ȱUnitedȱStatesȱv.ȱBownes,ȱ405ȱF.3dȱ634,ȱ637
(7thȱCir.ȱ2005);ȱJonesȱv.ȱUnitedȱStates,ȱ167ȱF.3dȱ1142,ȱ1145ȱ(7thȱCir.ȱ1999).

       Mariscal’sȱresponseȱtoȱcounsel’sȱmotionȱdoesȱcontainȱallegationsȱthatȱtheȱlawyerȱwho
negotiatedȱtheȱappealȱwaiverȱprovidedȱineffectiveȱassistance.ȱȱAnȱineffectiveȬassistance
claim,ȱhowever,ȱisȱbestȱraisedȱonȱcollateralȱreview,ȱwhereȱaȱcompleteȱrecordȱcanȱbe
developed.ȱȱMassaroȱv.ȱUnitedȱStates,ȱ538ȱU.S.ȱ500,ȱ504ȱ(2003);ȱUnitedȱStatesȱv.ȱHarris,ȱ394ȱF.3d
543,ȱ557–58ȱ(7thȱCir.ȱ2005).

       WeȱGRANTȱcounsel’sȱmotionȱtoȱwithdrawȱandȱDISMISSȱMariscal’sȱappeal.